                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 KIMBERLY BERNICE BROWN,                                              DATE FILED: 1/2/2020
                                 Plaintiff,

                     -against-                                   1:19-CV-6434-GHW

                                                                 CIVIL JUDGMENT
 NATIONAL BASKETBALL ASSOCIATION;
 TAMERA YOUNG, WBNA Athlete,

                                 Defendants.

       Pursuant to the order issued December 23, 2019, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims against the National Basketball Association for failure to state a

claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court dismisses Plaintiff’s claims against Young because those claims have been

brought in the wrong venue. 28 U.S.C. § 1406(a).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 2, 2020
           New York, New York

                                                            GREGORY H. WOODS
                                                           United States District Judge
